            Case 3:12-cv-05060-BHS Document 128 Filed 09/27/19 Page 1 of 3




 1                                               DISTRICT COURT JUDGE BENJAMIN H. SETTLE
                                                   MAGISTRATE JUDGE KAREN L. STROMBOM
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9      THOMAS W.S. RICHEY,                                   NO. 3:12-CV-05060-BHS-KLS
10                                  Plaintiff,                DEFENDANT’S RESPONSE TO
                                                              PLAINTIFF’S MOTION TO
11              v.                                            COMPEL DISCOVERY
12      D. DAHNE,
13                                  Defendant.
14          Defendant, DENNIS DAHNE, by and through his attorneys of record, ROBERT W.

15   FERGUSON, Attorney General, and HALEY BEACH, Assistant Attorney General,

16   respectfully submits the following Response to Plaintiff’s Motion to Compel Discovery, ECF

17   No. 122, and requests that the Court deny Plaintiff’s motion.

18                                          I.       RESPONSE

19          Plaintiff’s current motion to compel is unfounded. Plaintiff refers to an “Ex-1” that he

20   states is a copy of a “Request for Production of Documents” that he “filed or attempted to file.”

21   ECF No. 122, at 1. There is no Exhibit attached to Plaintiff’s motion, so it is unclear to what

22   Plaintiff is referring. Defendant has timely responded to discovery in this matter and Plaintiff

23   identifies no specific request for which Defendant has failed to provide a discovery response

24   under Fed. R. Civ. P. 37(a)(3). Second, Plaintiff’s motion lacks the certification of any attempt

25   to meet and confer regarding discovery, as required by Fed. R. Civ. P. 37(a)(1) and Local Civil

26   Rule 37(a)(1). If Plaintiff has identified an issue with Defendant’s discovery responses, he should


       DEFENDANT’S RESPONSE TO                          1               ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       PLAINTIFF’S MOTION TO COMPEL                                               PO Box 40116
       DISCOVERY                                                              Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                  (360) 586-1445
            Case 3:12-cv-05060-BHS Document 128 Filed 09/27/19 Page 2 of 3




 1   initiate a discovery conference rather than immediately file a motion to compel. The Court has
 2   previously advised the parties on this point, ECF No. 117 at 2, and the Rules clearly require it.
 3   The Court should deny Plaintiff’s motion to compel for these reasons.
 4                                       II.    CONCLUSION
 5          Defendant respectfully requests that the Court deny Plaintiff’s motion to compel
 6   discovery.
 7          RESPECTFULLY SUBMITTED this 27th day of September, 2019.
 8                                                ROBERT W. FERGUSON
                                                  Attorney General
 9
                                                  s/ Haley Beach
10                                                HALEY BEACH, WSBA #44731
11                                                Assistant Attorney General
                                                  Corrections Division
12                                                P.O. Box 40116
                                                  Olympia, WA 98504-0116
13                                                (360) 586-1445
                                                  Haley.Beach@atg.wa.gov
14

15

16

17

18

19

20

21

22

23

24

25
26


       DEFENDANT’S RESPONSE TO                         2               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       PLAINTIFF’S MOTION TO COMPEL                                              PO Box 40116
       DISCOVERY                                                             Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                 (360) 586-1445
            Case 3:12-cv-05060-BHS Document 128 Filed 09/27/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the date below I caused to be electronically filed the DEFENDANT’S
 3   RESPONSE TO PLAINTIFF’S MOTION TO COMPEL DISCOVERY with the Clerk of the
 4   Court using the CM/ECF system and I hereby certify that I have mailed a copy of the document
 5   through United States Postal Service to the following non CM/ECF participant:
 6   THOMAS W.S. RICHEY, DOC #929444
     WASHINGTON CORRECTIONS CENTER
 7   PO BOX 900
     SHELTON WA 98584
 8
     docwccinmatefederal@doc1.wa.gov
 9

10          I declare under penalty of perjury under the laws of the United States of America that the
11   foregoing is true and correct.
12          EXECUTED this 27th day of September, 2019, at Olympia, Washington.
13
                                                  s/ Cherrie Melby
14                                                CHERRIE MELBY
15                                                Legal Assistant
                                                  Corrections Division
16                                                PO Box 40116
                                                  Olympia, WA 98504-0116
17                                                (360) 586-1445
                                                  Cherrie.Melby@atg.wa.gov
18

19

20

21

22

23

24

25
26


       DEFENDANT’S RESPONSE TO                         3               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       PLAINTIFF’S MOTION TO COMPEL                                              PO Box 40116
       DISCOVERY                                                             Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                 (360) 586-1445
